Exhibit 10.43

 

AMENDED AND RESTATED GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (this “Agreement”), dated as of
May 2, 2014, among the Persons listed on the signature pages hereof as
“Guarantors” and those additional entities that hereafter become parties hereto
by executing the form of Joinder attached hereto as Annex 1 (each, a “Guarantor”
and collectively, the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association (“Wells Fargo”), in its capacity as agent for
each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Guarantee Agreement dated as of March 22, 2010
(the “Original Guaranty”) by and among the Borrower (as defined below), the
subsidiaries of the Borrower party thereto (the “Subsidiary Guarantors”), and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (the “Original
Administrative Agent”), each Guarantor irrevocably and unconditionally
guaranteed, jointly with the other Guarantors the due and punctual payment and
performance of the Guaranteed Obligations (as defined in the Original Guaranty
and not as defined below in this Agreement) with respect to that certain Credit
Agreement dated as of March 22, 2010 among the Borrower, the lenders from time
to time party thereto and the Original Administrative Agent (as amended, amended
and restated, replaced, supplemented or otherwise modified from time to time,
the “Original Credit Agreement”);

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
of even date herewith (as amended, amended and restated, replaced, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
ALION SCIENCE AND TECHNOLOGY CORPORATION, as borrower (“Borrower”), the lenders
party thereto as “Lenders” (each of such Lenders, together with its successors
and assigns, is referred to hereinafter as a “Lender” and collectively are the
“Lender Group”)), and Agent in its capacity as agent, in its capacity as a
Lender, and in its capacities as Sole Lead Arranger and Sole Book Runner, the
Lenders have agreed to refinance in full all of the obligations under the
Original Credit Agreement and to replace the Original Administrative Agent under
the Intercreditor Agreement and Security Agreement described in the Credit
Agreement; and

 

WHEREAS, pursuant to the Assignment and Acceptance of even date herewith by and
between the Original Administrative Agent and Agent, among other things, the
Original Administrative Agent resigned as Administrative Agent under the
Original Credit Agreement and the other Loan Documents (as defined in the
Original Credit Agreement) (including, without limitation, the Original
Guaranty) and was succeeded in such capacity by Wells Fargo; and

 

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement;

 

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to

 

--------------------------------------------------------------------------------


 

Borrower as provided for in the Credit Agreement, the other Loan Documents and
the Bank Product Agreements, each Guarantor has agreed to guaranty the
Guaranteed Obligations; and

 

WHEREAS, each Guarantor is a Subsidiary of Borrower and, as such, will benefit
by virtue of the financial accommodations extended to Borrower by the Lender
Group.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions; Construction.

 

(a)           All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto).  In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:

 

(i)         “Account Debtor” has the meaning specified therefor in the Credit
Agreement.

 

(ii)        “Agent” has the meaning specified therefor in the preamble to this
Agreement.

 

(iii)       “Agreement” has the meaning specified therefor in the preamble to
this Agreement.

 

(iv)       “Bank Obligations” has the meaning specified therefor in the Credit
Agreement.

 

(v)        “Bank Product Obligations” has the meaning specified therefor in the
Credit Agreement.

 

(vi)       “Bank Product Provider” has the meaning specified therefor in the
Credit Agreement.

 

(vii)      “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

 

(viii)     “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

 

(ix)       “Code” has the meaning specified therefor in the Credit Agreement.

 

(x)        “Collateral” has the meaning specified therefor in the Credit
Agreement.

 

(xi)       “Collateral Agent’s Liens has the meaning specified therefor in the
Credit Agreement.

 

(xii)      “Collections” has the meaning specified therefor in the Credit
Agreement.

 

2

--------------------------------------------------------------------------------


 

(xiii)     “Commitments” means the commitments of the Lenders to make loans
under the Credit Agreement.

 

(xiv)    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

(xv)     “Control Agreement” has the meaning specified therefor in the Credit
Agreement.

 

(xvi)    “Credit Agreement” has the meaning specified therefor in the recitals
to this Agreement.

 

(xvii)   “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

 

(xviii)  “Event of Default” has the meaning specified therefor in the Credit
Agreement.

 

(xix)    “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

(xx)     “Foreclosed Guarantor” has the meaning specified therefor in
Section 2(i)(iv).

 

(xxi)    “Guaranteed Obligations” means all of the Bank Obligations (including
any Bank Product Obligations) now or hereafter existing, whether for principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), fees (including the fees
provided for in the Fee Letter), or Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and any and all expenses (including reasonable
counsel fees and expenses) incurred by Agent or any Bank Product Provider (or
any of them) in enforcing any rights under any of the Loan Documents.  Without
limiting the generality of the foregoing, Guaranteed Obligations shall include
all amounts that constitute part of the Guaranteed Obligations and would be owed
by Borrower to Agent, any other member of the Lender Group, or any Bank Product
Provider but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, other Insolvency
Proceeding or similar proceeding involving Borrower or any guarantor; provided
that, anything to the contrary contained in the foregoing notwithstanding, the
Guaranteed Obligations shall exclude any Excluded Swap Obligation.

 

3

--------------------------------------------------------------------------------


 

(xxii)   “Guarantor” and “Guarantors” have the respective meanings specified
therefor in the preamble to this Agreement.

 

(xxiii)  “Guaranty” means the guaranty set forth in Section 2 hereof.

 

(xxiv)  “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

 

(xxv)   “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

 

(xxvi)  “Lender Group” has the meaning specified therefor in the Credit
Agreement.

 

(xxvii) “Lender” and “Lenders” have the respective meanings specified therefor
in the recitals to this Agreement.

 

(xxviii) “Loan Document” has the meaning specified therefor in the Credit
Agreement.

 

(xxix)  “Permitted Investments” has the meaning specified therefor in the Credit
Agreement.

 

(xxx)   “Person” has the meaning specified therefor in the Credit Agreement.

 

(xxxi)  “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(xxxii) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

 

(xxxiii) “Secured Obligations” means each and all of the following:  (A) all of
the present and future obligations of each of the Guarantors arising from, or
owing under or pursuant to, this Agreement (including the Guaranty), the Credit
Agreement, or any of the other Loan Documents, (B) all Bank Product Obligations,
and (C) all other Bank Obligations of Borrower and all other Guaranteed
Obligations of each Guarantor (including, in the case of each of clauses (A),
(B) and (C), reasonable attorneys fees and expenses and any interest, fees, or
expenses that accrue after the filing of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding); provided that, anything to the contrary contained in the foregoing
notwithstanding, the Secured Obligations of the Guarantors shall exclude any
Excluded Swap Obligation.

 

(xxxiv) “Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

4

--------------------------------------------------------------------------------


 

(b)           Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and  “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations or the
Guaranteed Obligations shall mean (i) the payment or repayment in full in
immediately available funds of (A) the principal amount of, and interest accrued
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (B) all Lender Group Expenses that
have accrued regardless of whether demand has been made therefor, (C) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee), (ii) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (iii) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (iv) the receipt by Agent of cash collateral in order
to secure any other contingent Secured Obligations or Guaranteed Obligations for
which a claim or demand for payment has been made at such time or in respect of
matters or circumstances known to Agent or a Lender at the time that are
reasonably expected to result in any loss, cost, damage or expense (including
attorneys fees and legal expenses), such cash collateral to be in such amount as
Agent reasonably determines is appropriate to secure such contingent Secured
Obligations or Guaranteed Obligations, (v) the payment or repayment in full in
immediately available funds of all other Secured Obligations or Guaranteed
Obligations (as the case may be) (including the payment of any termination
amount then applicable (or which would or could become applicable as a result of
the repayment of the other Bank Obligations) under Hedge Agreements provided by
Hedge Providers) other than (A) unasserted contingent indemnification
obligations, (B) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (C) any Hedge Obligations that, at such time, are allowed by the applicable
Hedge Provider to remain outstanding without being required to be repaid, and
(vi) the termination of all of the Commitments of the Lenders.  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.

 

(c)           All of the exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

2.             Guaranty.

 

(a)           In recognition of the direct and indirect benefits to be received
by Guarantors from the proceeds of the Revolving Loans, and the entering into of
the Bank Product Agreements and by virtue of the financial accommodations to be
made to Borrower, each of the Guarantors, jointly and severally, hereby
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guaranteed Obligations.  If any or all
of the Bank Obligations constituting Guaranteed Obligations becomes due and
payable, each of the Guarantors, unconditionally and irrevocably, and without
the need for demand, protest, or any other notice or formality, promises to pay
such indebtedness to Agent, for the

 

5

--------------------------------------------------------------------------------


 

benefit of the Lender Group and the Bank Product Providers, together with any
and all expenses (including Lender Group Expenses) that may be incurred by Agent
or any other member of the Lender Group or any Bank Product Provider in
demanding, enforcing, or collecting any of the Guaranteed Obligations (including
the enforcement of any collateral for such Guaranteed Obligations or any
collateral for the obligations of the Guarantors under this Guaranty).  If claim
is ever made upon Agent or any other member of the Lender Group or any Bank
Product Provider for repayment or recovery of any amount or amounts received in
payment of or on account of any or all of the Guaranteed Obligations and any of
Agent or any other member of the Lender Group or any Bank Product Provider
repays all or part of said amount by reason of (i) any judgment, decree, or
order of any court or administrative body having jurisdiction over such payee or
any of its property, or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including Borrower or any
Guarantor), then and in each such event, each of the Guarantors agrees that any
such judgment, decree, order, settlement, or compromise shall be binding upon
the Guarantors, notwithstanding any revocation (or purported revocation) of this
Guaranty or other instrument evidencing any liability of any Guarantor, and the
Guarantors shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

(b)           Additionally, each of the Guarantors unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
whether or not due or payable by any Loan Party upon the occurrence of any of
the events specified in Section 8.04 or 8.05 of the Credit Agreement, and
irrevocably and unconditionally promises to pay such indebtedness to Agent, for
the benefit of the Lender Group and the Bank Product Providers, without the
requirement of demand, protest, or any other notice or other formality, in
lawful money of the United States.

 

(c)           The liability of each of the Guarantors hereunder is primary,
absolute, and unconditional, and is independent of any security for or other
guaranty of the Guaranteed Obligations, whether executed by any other Guarantor
or by any other Person, and the liability of each of the Guarantors hereunder
shall not be affected or impaired by (i) any payment on, or in reduction of, any
such other guaranty or undertaking, (ii) any dissolution, termination, or
increase, decrease, or change in personnel by any Guarantor, (iii) any payment
made to Agent, any other member of the Lender Group, or any Bank Product
Provider on account of the Bank Obligations which Agent, such other member of
the Lender Group, or such Bank Product Provider repays to any Guarantor pursuant
to court order in any bankruptcy, reorganization, arrangement, moratorium or
other debtor relief proceeding (or any settlement or compromise of any claim
made in such a proceeding relating to such payment), and each of the Guarantors
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (iv) any action or inaction by Agent, any
other member of the Lender Group, or any Bank Product Provider, or (v) any
invalidity, irregularity, avoidability, or unenforceability of all or any part
of the Bank Obligations or of any security therefor.

 

(d)           This Guaranty includes all present and future Guaranteed
Obligations including any under transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guaranteed
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guaranteed Obligations after
prior Guaranteed Obligations have been satisfied in whole or in part.  To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guaranteed Obligations.  If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (i) no such revocation shall be effective until written notice
thereof has been received by Agent, (ii) no such revocation shall apply to any
Guaranteed Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (iii) no such revocation

 

6

--------------------------------------------------------------------------------


 

shall apply to any Guaranteed Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of any member of
the Lender Group or any Bank Product Provider in existence on the date of such
revocation, (iv) no payment by any Guarantor, Borrower, or from any other
source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of such Guarantor hereunder, and
(v) any payment by Borrower or from any source other than such Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guaranteed Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of such Guarantor hereunder.  This Guaranty shall
be binding upon each Guarantor, its successors and assigns and inure to the
benefit of and be enforceable by Agent (for the benefit of the Lender Group and
the Bank Product Providers) and its successors, transferees, or assigns.

 

(e)           The guaranty by each of the Guarantors hereunder is a guaranty of
payment and not of collection.  The obligations of each of the Guarantors
hereunder are independent of the obligations of any other Guarantor or any other
Person and a separate action or actions may be brought and prosecuted against
one or more of the Guarantors whether or not action is brought against any other
Guarantor or any other Person and whether or not any other Guarantor or any
other Person be joined in any such action or actions.  Each of the Guarantors
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement hereof.  Any
payment by any Guarantor or other circumstance which operates to toll any
statute of limitations as to any Guarantor shall operate to toll the statute of
limitations as to each of the Guarantors.

 

(f)            Each of the Guarantors authorizes Agent, the other members of the
Lender Group, and the Bank Product Providers without notice or demand, and
without affecting or impairing its liability hereunder, from time to time to:

 

(i)         change the manner, place, or terms of payment of, or change or
extend the time of payment of, renew, increase, accelerate, or alter:  (A) any
of the Bank Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon); or (B) any security
therefor or any liability incurred directly or indirectly in respect thereof,
and this Guaranty shall apply to the Bank Obligations as so changed, extended,
renewed, or altered;

 

(ii)        take and hold security for the payment of the Bank Obligations and
sell, exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Bank Obligations or any of the Guaranteed
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

 

(iii)       exercise or refrain from exercising any rights against any
Guarantor;

 

(iv)       release or substitute any one or more endorsers, guarantors, any
Guarantor, or other obligors;

 

(v)        settle or compromise any of the Guaranteed Obligations, any security
therefor, or any liability (including any of those of any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, and may subordinate the payment of all or any part thereof to the
payment of any liability (whether due or not) of any Guarantor to its creditors;

 

(vi)       apply any sums by whomever paid or however realized to any liability
or liabilities of any Guarantor to Agent, any other member of the Lender Group,
or any Bank Product Provider regardless of what liability or liabilities of such
Guarantor remain unpaid;

 

7

--------------------------------------------------------------------------------


 

(vii)      consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, any Bank Product Agreement, or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify, or supplement this Agreement, any other Loan Document, any Bank
Product Agreement, or any of such other instruments or agreements; or

 

(viii)     take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty.

 

(g)           It is not necessary for Agent, any other member of the Lender
Group, or any Bank Product Provider to inquire into the capacity or powers of
any of the Guarantors or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any Bank Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

 

(h)           Each Guarantor jointly and severally guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group or any Bank Product Provider with respect thereto. 
The obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce such obligations, irrespective of
whether any action is brought against any other Guarantor or whether any other
Guarantor is joined in any such action or actions.  The liability of each
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of, and each Guarantor hereby irrevocably waives any defense it may now or
hereafter have in any way relating to, any or all of the following:

 

(i)         any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(ii)        any change in the time, manner, or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit;

 

(iii)       any taking, exchange, release, or non-perfection of any Lien in and
to any Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;

 

(iv)       the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent, any other
member of the Lender Group, or any Bank Product Provider;

 

(v)        any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;

 

(vi)      any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against any other Guarantor or any guarantors or
sureties;

 

8

--------------------------------------------------------------------------------


 

(vii)      any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Guarantor; or

 

(viii)     any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other guarantor or surety.

 

(i)            Waivers.

 

(i)         Each of the Guarantors waives any right (except as shall be required
by applicable statute and cannot be waived) to require Agent, any other member
of the Lender Group, or any Bank Product Provider to (i) proceed against any
other Guarantor or any other Person, (ii) proceed against or exhaust any
security held from any other Guarantor or any other Person, or (iii) protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Guarantor, any
other Person, or any collateral, or (iv) pursue any other remedy in any member
of the Lender Group’s or any Bank Product Provider’s power whatsoever.  Each of
the Guarantors waives any defense based on or arising out of any defense of any
Guarantor or any other Person, other than payment of the Guaranteed Obligations
to the extent of such payment, based on or arising out of the disability of any
Guarantor or any other Person, or the validity, legality, or unenforceability of
the Bank Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Guarantor other than payment of the Bank
Obligations to the extent of such payment.  Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Guarantor
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Guarantors hereunder except to
the extent the Guaranteed Obligations have been paid.

 

(ii)        Each of the Guarantors waives all presentments, demands for
performance, protests and notices, including notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional Bank
Obligations or other financial accommodations.  Each of the Guarantors waives
notice of any Default or Event of Default under any of the Loan Documents.  Each
of the Guarantors assumes all responsibility for being and keeping itself
informed of each Guarantor’s financial condition and assets and of all other
circumstances bearing upon the risk of nonpayment of the Bank Obligations and
the nature, scope, and extent of the risks which each of the Guarantors assumes
and incurs hereunder, and agrees that neither Agent nor any of the other members
of the Lender Group nor any Bank Product Provider shall have any duty to advise
any of the Guarantors of information known to them regarding such circumstances
or risks.

 

(iii)       To the fullest extent permitted by applicable law, each Guarantor
hereby waives:  (A) any right to assert against any member of the Lender Group
or any Bank Product Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which each Guarantor may now or at any time hereafter
have against Borrower or any other party liable to any member of the Lender
Group or any Bank Product Provider; (B) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor; (C) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Bank Product Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrower or other guarantors or sureties; and (D) the benefit of any statute of
limitations affecting such Guarantor’s

 

9

--------------------------------------------------------------------------------


 

liability hereunder or the enforcement thereof, and any act which shall defer or
delay the operation of any statute of limitations applicable to the Guaranteed
Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Guarantor’s liability hereunder.

 

(iv)       No Guarantor will exercise any rights that it may now or hereafter
acquire against any Guarantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Guarantor or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including the right to take or receive from any Guarantor
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash and all of the Commitments have been terminated.  If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall forthwith be paid to
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising.  Notwithstanding anything to the contrary contained in this Guaranty,
no Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other
Guarantor (the “Foreclosed Guarantor”), including after payment in full of the
Bank Obligations, if all or any portion of the Bank Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Guarantor whether pursuant to this Agreement or
otherwise.

 

(j)            Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to guaranty and otherwise honor all Bank Obligations in respect of
Swap Bank Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2(j) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2(j), or otherwise under the Loan Documents, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until payment in full of the
Guaranteed Obligations.  Each Qualified ECP Guarantor intends that this
Section 2(j) constitute, and this Section 2(j) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3.             Controlled Accounts; Controlled Investments.

 

(i)         Each Guarantor shall (A) in accordance with the requirements of
Section 5.16 of the Credit Agreement take reasonable steps to ensure that all of
its Account Debtors forward payment of the amounts owed by them directly to the
Designated Account, and (B) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Guarantor) into the Designated Account.

 

(ii)        Each Guarantor agrees that during any Required Blockage/Collections
Period, if Agent elects (i) Collateral Agent shall have the right, on behalf of
Agent and Lenders, to

 

10

--------------------------------------------------------------------------------


 

exercise full control over the Designated Account pursuant to the terms of the
Blocked Account Agreement, and (ii) all payments and other Collections made to
the Designated Account or other funds received and collected by the Agent or any
Lender, whether in respect of Guarantor’s Accounts, as proceeds of Inventory or
other Collateral or otherwise shall be treated as payments to the Agent and the
Lenders in respect of the Bank Obligations and therefore shall constitute the
property of the Agent and the Lenders to the extent of the then outstanding Bank
Obligations.  At all other times, Borrower and the Guarantors shall have full
control over the funds in the Designated Account.

 

(iii)                     Other than (i) an aggregate amount of not more than
$500,000 at any one time, in the case of any Guarantors and (ii) amounts
deposited into Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for any
Guarantor’s or its Subsidiaries’ employees, no Guarantor will, and no Guarantor
will permit its Subsidiaries to, make, acquire, or permit to exist Permitted
Investments consisting of cash, Cash Equivalents, or amounts credited to Deposit
Accounts or Securities Accounts unless Guarantor or its Subsidiary, as
applicable, and the applicable bank or securities intermediary have entered into
Control Agreements with Collateral Agent governing such Permitted Investments in
order to perfect (and further establish) Collateral Agent’s Liens in such
Permitted Investments.

 

4.                                      Relation to Credit Agreement. In the
event of any conflict between any provision in this Agreement and a provision in
the Credit Agreement, such provision of the Credit Agreement shall control.

 

5.                                      Reserved.

 

6.                                      Reserved.

 

7.                                      Agent May Perform.  If any Guarantor
fails to perform any agreement contained herein, Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of Agent
incurred in connection therewith shall be payable, jointly and severally, by
Guarantors.

 

8.                                      Reserved.

 

9.                                      Reserved.

 

10.                               Reserved.

 

11.                               Reserved.

 

12.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default:

 

(a)                                 Subject to the terms of the Intercreditor
Agreement, Agent may, and, at the instruction of the Required Lenders, instruct
the Collateral Agent to exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the applicable rights and remedies of a secured
party on default under the Code or any other applicable law.

 

(b)                                 Each Guarantor hereby acknowledges that the
Secured Obligations arise out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing Agent shall have the right to an
immediate writ of possession without notice of a hearing.  Agent shall have the
right to the appointment of a receiver for the properties and assets of each
Guarantor, and each Guarantor

 

11

--------------------------------------------------------------------------------


 

hereby consents to such rights and such appointment and hereby waives any
objection such Guarantor may have thereto or the right to have a bond or other
security posted by Agent.

 

13.                               Remedies Cumulative.  Each right, power, and
remedy of Agent, any other member of the Lender Group, or any Bank Product
Provider as provided for in this Agreement, the other Loan Documents or any Bank
Product Agreement now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement, the other Loan
Documents and the Bank Product Agreements or now or hereafter existing at law or
in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Agent, any other member of the Lender Group, or any Bank Product
Provider, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Agent, such other member of the
Lender Group or such Bank Product Provider of any or all such other rights,
powers, or remedies.

 

14.                               Termination or Release.  A Guarantor shall
automatically be released from its obligations hereunder upon the consummation
of any transaction permitted by the Credit Agreement as a result of which such
Guarantor ceases to be a Subsidiary of Borrower.  In connection with any release
pursuant to this Section 14, the Guarantor and Agent shall execute and deliver a
mutual release in form and substance reasonably satisfactory to the Agent and
such Guarantor, together with such other documents that such Guarantor may
reasonably request to evidence such release.  Any execution and delivery of
documents pursuant to this Section 14 shall be without recourse to or
representation or warranty by Agent.  Borrower shall reimburse Agent for all of
Agent’s costs, including, without limitation, Agent’s reasonable attorneys fees
and disbursements incurred in connection with any action contemplated by this
Section 14.

 

15.                               Indemnity and Expenses.

 

(a)                                 Each Guarantor agrees to indemnify Agent and
the other members of the Lender Group from and against all claims, lawsuits and
liabilities (including reasonable attorneys fees) growing out of or resulting
from this Agreement (including enforcement of this Agreement) or any other Loan
Document to which such Guarantor is a party, except claims, losses or
liabilities resulting from the gross negligence or willful misconduct of the
party seeking indemnification as determined by a final non-appealable order of a
court of competent jurisdiction.  This provision shall survive the termination
of this Agreement and the Credit Agreement and the repayment of the Secured
Obligations.

 

(b)                                 Guarantors, jointly and severally, shall,
upon demand, pay to Agent (or Agent, may charge to the Loan Account) all the
Lender Group Expenses which Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (iii) the exercise or enforcement of any of the
rights of Agent hereunder or (iv) the failure by any Guarantor to perform or
observe any of the provisions hereof.

 

16.                               Merger, Amendments; Etc.  THIS AGREEMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any Guarantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Agent and each
Guarantor to which such amendment applies.

 

12

--------------------------------------------------------------------------------


 

17.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Agent at its address specified in the Credit Agreement, and to any
of the Guarantors at their respective addresses specified in the Credit
Agreement or Guaranty, as applicable, or, as to any party, at such other address
as shall be designated by such party in a written notice to the other party.

 

18.                               Continuing Security Interest: Assignments
under Credit Agreement.

 

(a)                                 This Agreement shall (i) remain in full
force and effect until the Bank Obligations have been paid in full in accordance
with the provisions of the Credit Agreement and the Commitments have expired or
have been terminated, (ii) be binding upon each Guarantor, and their respective
successors and assigns, and (iii) inure to the benefit of, and be enforceable
by, Agent, and its successors, transferees and assigns.  Without limiting the
generality of the foregoing clause (iii), any Lender may, subject to the
applicable provisions of the Credit Agreement, assign or otherwise transfer all
or any portion of its rights and obligations under the Credit Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise.  Upon
payment in full of the Secured Obligations in accordance with the provisions of
the Credit Agreement and the expiration or termination of the Commitments, the
Guaranty made shall terminate.  No transfer or renewal, extension, assignment,
or termination of this Agreement or of the Credit Agreement, any other Loan
Document, or any other instrument or document executed and delivered by any
Guarantor to Agent nor any additional Revolving Loans or other loans made by any
Lender to Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Guarantors, or any of them, by Agent, nor any
other act of the Lender Group or the Bank Product Providers, or any of them,
shall release any Guarantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement.  Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth.  A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

 

(b)                                 Each Guarantor agrees that, if any payment
made by any Guarantor or other Person and applied to the Secured Obligations is
at any time annulled, avoided, set, aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by Agent or any other
member of the Lender Group to such Guarantor, its estate, trustee, receiver or
any other party, including any Guarantor, under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, any provision of the Guaranty hereunder
shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Guarantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.

 

19.                               Survival.  All representations and warranties
made by the Guarantors in this Agreement and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent, Issuing
Lender, or any Lender may have had notice or knowledge of any Default or Event
of Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall

 

13

--------------------------------------------------------------------------------


 

continue in full force and effect as long as the principal of or any accrued
interest on any loan or any fee or any other amount payable under the Credit
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.

 

20.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES
HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH GUARANTOR AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 20(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH GUARANTOR AND AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS,
IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). 
EACH GUARANTOR AND AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)                                 EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

14

--------------------------------------------------------------------------------


 

(e)                                  NO CLAIM MAY BE MADE BY ANY GUARANTOR
AGAINST THE AGENT, ANY OTHER LENDER, ISSUING LENDER, OR THE UNDERLYING ISSUER,
OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT,
OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GUARANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

 

21.                               New Subsidiaries.  Pursuant to Section 5.11 of
the Credit Agreement, certain Subsidiaries (whether by acquisition or creation)
of any Guarantor are required to enter into this Agreement by executing and
delivering in favor of Agent a Joinder to this Agreement in substantially the
form of Annex 1.  Upon the execution and delivery of Annex 1 by any such new
Subsidiary, such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein.  The execution
and delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder.  The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

 

22.                               Agent.  Each reference herein to any right
granted to, benefit conferred upon or power exercisable by the “Agent” shall be
a reference to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers.

 

23.                               Miscellaneous.

 

(a)                                 This Agreement is a Loan Document.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

(c)                                  Headings and numbers have been set forth
herein for convenience only and do not form a part of this Agreement.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

 

(d)                                 Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against any member of the Lender Group or
any Guarantor, whether under any rule of

 

15

--------------------------------------------------------------------------------


 

construction or otherwise.  This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

 

[signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

GUARANTORS:

ALION-BMH CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

 

ALION-CATI CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

 

ALION-IPS CORPORATION

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

 

ALION-JJMA CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

 

ALION-METI CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

 

 

 

 

 

 

ALION INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name: Stacy Mendler

 

 

Title: President

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WASHINGTON CONSULTING, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin Boyle

 

 

Name: Kevin Boyle

 

 

Title: Secretary

 

 

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Christiane Lourenco

 

 

Name: Christiane Lourenco

 

 

Title: Secretary

 

 

 

 

 

 

Seen and Agreed:

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

 

By:

/s/ Marc Grossman

 

 

Name:

Marc Grossman

 

 

Title:

SVP

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO GUARANTY AGREEMENT
FORM OF JOINDER

 

Joinder No.          (this “Joinder”), dated as of                         ,
20      , to the Guaranty Agreement, dated as of May 2, 2014 (as amended,
amended and restated, replaced, supplemented, or otherwise modified from time to
time, the “Guaranty Agreement”), by and among each of the parties listed on the
signature pages thereto and those additional entities that thereafter become
parties thereto (collectively, jointly and severally, “Guarantors” and each,
individually, a “Guarantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of May 2, 2014 (as amended, amended and restated, replaced,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among ALION SCIENCE AND TECHNOLOGY CORPORATION, as borrower (“Borrower”),
the lenders party thereto as “Lenders” (such Lenders, together with their
respective successors and assigns in such capacity, each, individually, a
“Lender” and, collectively, the “Lenders” or the “Lender Group”), and Agent in
its capacity as agent, in its capacity as a Lender, and in its capacities as
Sole Lead Arranger and Sole Book Runner, Agent and the Lender Group have agreed
to make certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and

 

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty Agreement
or, if not defined therein, in the Credit Agreement, and this Joinder shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis; and

 

WHEREAS, Guarantors have entered into the Guaranty Agreement in order to induce
the Lender Group and the Bank Product Providers to make certain financial
accommodations to Borrower as provided for in the Credit Agreement, the other
Loan Documents, and the Bank Product Agreements; and

 

WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 21 of the
Guaranty Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Guaranty Agreement, and the
joinder to the Guaranty Agreement by the undersigned new Guarantor or Guarantors
(collectively, the “New Guarantors”) may be accomplished by the execution of
this Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and

 

WHEREAS, each New Guarantor (a) is a Subsidiary of Borrower and, as such, will
benefit by virtue of the financial accommodations extended to Borrower by the
Lender Group or the Bank Product Providers and (b) by becoming a Guarantor will
benefit from certain rights granted to the Guarantors pursuant to the terms of
the Loan Documents and the Bank Product Agreements;

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Guarantor hereby agrees as follows:

 

1.                                      In accordance with Section 21 of the
Guaranty Agreement, each New Guarantor, by its signature below, becomes a
“Guarantor” under the Guaranty Agreement with the same force and effect as if
originally named therein as a “Guarantor” and each New Guarantor hereby
(a) agrees to all of the terms and provisions of the Guaranty Agreement
applicable to it as a “Guarantor” thereunder

 

--------------------------------------------------------------------------------


 

and (b) represents and warrants that the representations and warranties made by
it as a “Guarantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Guarantor hereby jointly and severally
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guaranteed Obligations.  Each
reference to a “Guarantor” in the Guaranty Agreement shall be deemed to include
each New Guarantor.  The Guaranty Agreement is incorporated herein by reference.

 

2.                                      Reserved.

 

3.                                      Reserved.

 

4.                                      Each New Guarantor represents and
warrants to Agent, the Lender Group and the Bank Product Providers that this
Joinder has been duly executed and delivered by such New Guarantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

5.                                      This Joinder is a Loan Document.  This
Joinder may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Joinder.  Delivery of an executed counterpart of
this Joinder by telefacsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Joinder.  Any party delivering an executed counterpart of this Joinder by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Joinder but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Joinder.

 

6.                                      The Guaranty Agreement, as supplemented
hereby, shall remain in full force and effect.

 

7.                                      THIS JOINDER SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL
REFERENCE SET FORTH IN SECTION 20 OF THE GUARANTY AGREEMENT, AND SUCH PROVISIONS
ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GUARANTORS:

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------